UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8271


CHRISTOPHER A. VAUGHN,

                  Petitioner - Appellant,

             v.

ROBERT H. MAUNCY, Warden, Northside Correctional
Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Margaret B. Seymour, District
Judge. (8:07-cv-00357-MBS)


Submitted:    April 23, 2009                   Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher A. Vaughn, Appellant Pro Se. Samuel Creighton
Waters, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher         A.     Vaughn      seeks       to    appeal        the    district

court’s       order    denying      his     Fed.       R.       Civ.    P.    60(b)       motion     for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.       § 2254       (2006)     petition.                 The    order     is     not

appealable          unless     a     circuit          justice          or      judge        issues     a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.       Angelone,        369     F.3d       363,        369        (4th     Cir.     2004).

A certificate          of     appealability            will          not      issue       absent      “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.        § 2253(c)(2)         (2006).            A    prisoner          satisfies       this

standard       by    demonstrating         that       reasonable            jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling        by      the     district          court           is      likewise          debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84      (4th     Cir.    2001).        We     have      independently             reviewed       the

record      and     conclude       that    Vaughn       has       not      made     the     requisite

showing.           Accordingly, we deny a certificate of appealability

and dismiss the appeal.                  We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials         before     the    court       and     argument           would      not    aid     the

decisional process.

                                                                                            DISMISSED
                                                  2